Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 1 of 11 PageID: 1




T IM OT H Y J. M C I L W A IN , E S Q .
NJ A T T O RN E Y ID#010471996
2020 N E W R OA D
L I NW O O D , NJ 08221
T E L : (877) 375-9599
F AX : (609) 450-7017
Email: AttorneyMcIlwain@Me.com

Attorneys for Plaintiff, Ellena Damarr-Faruq

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

                                   )
                                   )
ELLENA DAMARR-FARUQ                ) CIVIL ACTION NO.:
                                   )
            Plaintiff,             )
                                   )            CIVIL ACTION
Vs.                                )
                                   )
                                   ) COMPLAINT AND JURY DEMAND
CITY OF PLEASANTVILLE,             )
THROUGH ITS POLICE
DEPARTMENT; AS WELL AS CHIEF )
OF POLICE SEAN RIGGINS, in his     )
individual capacity, OFFICER       )
REMON SOLMAN, in his individual )
capacity AND OFFICER GIOVANNY
GARCIA, in his individual capacity )
and JOHN DOES 1 TO 5, inclusive )
                                   )
            Defendants.            )



      The plaintiff, Ellena Damarr-Faruq, a resident of Chapel Hill, North
Carolina, by way of Complaint against the Defendants, says:

                                  INTRODUCTION
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 2 of 11 PageID: 2




      This is a lawsuit for violation of civil rights inflicted upon Ms. Damarr.
The Defendants used their positions to inflict emotional pain and trauma,
fear and financial damages to Plaintiff.

                                JURISDICTION

      This case arises under 42 U.S.C. § 1983 and New Jersey law. This
Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§ 1331. This Court has subject matter jurisdiction over Plaintiff’s state law
claims under 28 U.S.C. §1367.

                                    PARTIES

      1.    Plaintiff Ellena Damarr-Faruq (“Damarr”), a resident of Chapel
            Hill, North Carolina.

      2.    Defendant Officer Remon Soliman, who at all times relevant
            herein, was a Pleasantville police officer.

      3.    Defendant Officer Giovanny Garcia, who at all times relevant
            herein, was a Pleasantville police officer.

      4.    Defendant Chief of Police Sean Riggins for the City of
            Pleasantville, through its Department of Police.

                                    FACTS

      5.    On the evening of August 11, 2019, Plaintiff was at her brother’s
            apartment with her 5 year old son located at 49 South Main
            Street in Pleasantville, New Jersey.

      6.    Plaintiff was outside of her brother’s apartment so she could
            smoke a cigarette rather than inside the apartment where her 5
            year old son was sleeping.

      7.    The individually named Police Officer defendants responded to
            the scene for a report of a suspicious person in the apartment
            building having difficulty returning to her brother’s apartment.



                                       2
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 3 of 11 PageID: 3




     8.    Nevertheless, upon arrival, the individual police officers,
           without basis or provocation, brutally beat Plaintiff, restrained
           her, falsely imprisoned her and falsely charged her with
           disorderly conduct and resisting arrest.

     9.    As a result of the actions of the individually named Officers,
           Plaintiff has suffered severe emotional trauma as well as
           physical injury, loss of income and other expenses, which
           further discovery will detail.

     10.   The criminal charges against Plaintiff are still pending.

                                  COUNT I
                   EXCESSIVE FORCE (42 U.S.C. § 1983)
               FOURTH AND FOURTEENTH AMENDEMENTS
                       (AGAINST ALL DEFENDANTS)


     11.   Plaintiff repeats here the allegations of the previous paragraphs
           as if set forth at length herein.

     12.   The individually named Police Officer defendants, brutally beat
           Plaintiff without justification. Defendant Officers punched and
           kicked Plaintiff although Plaintiff was at all times compliant and
           never resisted or refused any Officer’s command. This beating
           constituted excessive force against Plaintiff in violation of his
           Fourth and Fourteenth Amendment rights.

     13.   Defendants’ use of excessive force caused Plaintiff physical
           injuries; pain and suffering; extreme emotional distress, fear,
           trauma, and humiliation.

     14.   The City of Pleasantville, through its police department, is
           required to properly train the individually named defendants to
           see to it that they exercise their law enforcement authority
           within safe and unconstitutional parameters.


                                       3
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 4 of 11 PageID: 4




     15.   The City of Pleasantville has been deliberately indifferent to the
           violent propensities of its police officers, as well as the
           individually named Officers in particular.

     16.   By virtue of the City of Pleasantville’s deliberate indifference to
           the need for supervision and control of its officers, the
           individually named Officers expressed malicious, reckless and
           indifferent violence toward Plaintiff on the date in question.

     17.   As a result of their conduct, Defendants are liable for Plaintiff’s
           injuries, either because they were integral participants in the
           misconduct, or because they failed to intervene when they had
           the opportunity and duty to do so to prevent these violations.

     18.   Plaintiff alleges that the acts of the individual Defendants were
           willful, malicious, intentional, oppressive, reckless, and/or were
           done in willful and conscious disregard of Plaintiffs’ rights,
           welfare and safety, thereby justifying the awarding of punitive
           and exemplary damages in an amount to be determined at time
           of trial.

     19.   As a direct and legal result of Defendants’ acts and omissions,
           Plaintiff has suffered damages, including, without limitation,
           pain and suffering, extreme mental and emotional distress,
           severe physical injuries, medical expenses, attorneys’ fees,
           costs of suit, loss of earnings, and other pecuniary losses not
           yet ascertained.




                                  COUNT II
                                  BATTERY
                       (AGAINST ALL DEFENDANTS)



                                      4
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 5 of 11 PageID: 5




     20.   Plaintiff repeats here the allegations of the previous paragraphs
           as if set forth at length herein.

     21.   The individually named Police Officer defendants committed
           battery against Plaintiff when they brutally beat Plaintiff without
           justification. Defendant Officers punched and kicked Plaintiff
           although Plaintiff was at all times compliant and never resisted
           or refused any Officer’s command.

     22.   Defendants’ battery caused Plaintiff pain and suffering, extreme
           emotional distress, fear, trauma, and humiliation, bruises on her
           face and body, lacerations and abrasions on her face and body.
           Defendants either participated in or failed to prevent this
           misconduct.

     23.   As a result of their conduct, Defendants are liable for Plaintiff’s
           injuries, either because they were integral participants in the
           misconduct, or because they failed to intervene when they had
           the opportunity and duty to do so to prevent these violations.

     24.   Plaintiff is informed and believes and thereon alleges that the
           acts of the individual Defendants were willful, malicious,
           intentional, oppressive, reckless, and/or were done in willful
           and conscious disregard of Plaintiffs’ rights, welfare and safety,
           thereby justifying the awarding of punitive and exemplary
           damages in an amount to be determined at time of trial.

     25.   As a direct and legal result of Defendants’ acts and omissions,
           Plaintiff has suffered damages, including, without limitation,
           pain and suffering, extreme mental and emotional distress,
           severe physical injuries, medical expenses, attorneys’ fees,
           costs of suit, loss of earnings, and other pecuniary losses not
           yet ascertained.

                                  COUNT III


                                       5
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 6 of 11 PageID: 6




 VIOLATION OF 42 U.S.C. § 1983-DELIBERATELY INDIFFERENT POLICES,
 PRACTICES, CUSTOMS, TRAINING, AND SUPERVISION IN VIOLATION OF
    THE FOURTH, FOURTEENTH, AND FIRST AMENDMENTS AND IN
                  VIOLATION OF 42 U.S.C. § 1981
           (AGAINST DEFENDANT CITY OF PLEASANTVILLE ONLY)


     26.    Plaintiff hereby incorporates all other paragraphs of this
            Complaint as if fully set forth herein.

     27.    42 U.S.C. § 1983 provides that:

            “Every person, who under color of any statute, ordinance,
            regulation, custom or usage of any state or territory or the
            District of Columbia subjects or causes to be subjected any
            citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges
            or immunities secured by the constitution and law shall be
            liable to the party injured in an action at law, suit in equity, or
            other appropriate proceeding for redress...”

     28.    Plaintiff in this action is a citizen of the United States and
            Defendants to this claim are persons for purposes of 42 U.S.C. §
            1983.

     29.    The Defendants to this claim at all times relevant hereto were
            acting under the color of state law.

     30.    Plaintiff had the following clearly established rights at the time
            of the complained of conduct:

            a. the right to be secure in his person from unreasonable
               seizure through excessive force, under the Fourth
               Amendment;

            b. the right to bodily integrity and to be free from excessive
               force by law enforcement under the Fourteenth Amendment;



                                        6
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 7 of 11 PageID: 7




           c. the right to exercise his constitutional rights of free speech
              under the First Amendment without retaliation;

           d. the right to be free from discrimination by police under the
              Equal Protection Clause of the Fourteenth Amendment and
              under 42 U.S.C. § 1981; and

           e. the right to be free from malicious prosecution under the
              Fourth and Fourteenth Amendments.

     31.   Defendant Sean Riggins in his capacity as the Chief of Police for
           the City of Pleasantville knew or should have known of these
           rights at the time of the complained of conduct as they were
           clearly established at that time.

     32.   The acts or omissions of the Defendant Pleasantville, as
           described herein, deprived Ms. Damarr of her constitutional and
           statutory rights and caused her other damages.

     33.   The acts or omissions of Defendant Pleasantville as described
           herein intentionally deprived Plaintiff of her constitutional and
           statutory rights and caused her other damages.

     34.   Defendant is not entitled to qualified immunity for the
           complained of conduct.

     35.   Defendant Pleasantville is, at all times relevant, policymakers
           for the City and the Pleasantville Police Department, and in that
           capacity established polices, procedures, customs, and/or
           practices for the same.

     36.   Defendant Pleasantville developed and maintained policies,
           procedures, customs, and/or practices exhibiting deliberate
           indifference to the constitutional rights of citizens, which were
           moving forces behind and proximately caused the violations of
           Ms. Damarr’s constitutional and federal rights as set forth


                                      7
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 8 of 11 PageID: 8




           herein and in the other claims, resulted from a conscious or
           deliberate choice to follow a course of action from among
           various available alternatives.

     37.   Defendant Pleasantville has created and tolerated an
           atmosphere of lawlessness, and have developed and maintained
           long-standing, department-wide customs, law enforcement
           related policies, procedures, customs, practices, and/or failed to
           properly train and/or supervise its officers in a manner
           amounting to deliberate indifference to the constitutional rights
           of Plaintiff and of the public.

     38.   In light of the duties and responsibilities of those police officers
           that participate in arrests and preparation of police reports on
           alleged crimes, the need for specialized training and
           supervision is so obvious, and the inadequacy of training and/or
           supervision is so likely to result in the violation of
           constitutional and federal rights such as those described herein
           that the failure to provide such specialized training and
           supervision is deliberately indifferent to those rights.

     39.   The deliberately indifferent training and supervision provided
           by Defendant Pleasantville resulted from a conscious or
           deliberate choice to follow a course of action from among
           various alternatives available to Defendant Pleasantville and
           were moving forces in the constitutional and federal violation
           injuries complained of by Plaintiff.

     40.   As a direct result of Defendants’ unlawful conduct, Plaintiff has
           suffered actual physical and emotional injuries, and other
           damages and losses as described herein entitling him to
           compensatory and special damages, in amounts to be
           determined at trial. As a further result of the Defendants’



                                      8
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 9 of 11 PageID: 9




           unlawful conduct, Plaintiff has incurred special damages,
           including medically related expenses and may continue to incur
           further medically or other special damages related expenses, in
           amounts to be established at trial.

     41.   On information and belief, Plaintiff may suffer lost future
           earnings and impaired earnings capacities, in amounts to be
           ascertained in trial. Plaintiff is further entitled to attorneys’
           fees and costs pursuant to 42 U.S.C. § 1988, pre-judgment
           interest and costs as allowable by federal law. There may also
           be special damages for lien interests.

     42.   Finally, Plaintiff seeks appropriate declaratory and injunctive
           relief pursuant to 42 U.S.C. § 1983 to redress Defendants’ above
           described ongoing deliberate indifference in polices, practices,
           habits, customs, usages, training and supervision with respect
           to the rights described herein, and with respect to the ongoing
           policy and/or practice of the Internal Affairs Bureau of failing to
           investigate or appropriately handle complaints of the same,
           which Defendants have no intention for voluntarily correcting
           despite obvious need and requests for such correction.

                            PRAYER FOR RELIEF

     WHEREFORE, Plaintiff requests entry of judgment in their favor and
against Defendants as follows:

     A.    For compensatory damages in an amount to be determined at
           trial;

     B.    For punitive damages against individual Defendants in an
           amount to be proven at trial;

     C.    For reasonable costs of this suit and attorneys’ fees; and




                                       9
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 10 of 11 PageID: 10




      D.    For such further relief as the Court may deem just, proper, and
            appropriate.



                                   M C ILWAIN LAW FIRM
                                   Attorneys for Plaintiff,
                                   Ellena Damarr-Faruq



                                   BY:   Tim McIlwain         ,
                                      Timothy J. McIlwain, Esq.
                                      2020 New Road
                                      Linwood, NJ 08221
                                      Ph: (877)375-9599
                                      Fax: (609) 450-7017
                                      Email: Attorneymcilwain@me.com

Dated: May 27, 2021




                                     10
Case 1:21-cv-11866-RMB-MJS Document 1 Filed 05/27/21 Page 11 of 11 PageID: 11




                       DEMAND FOR TRIAL BY JURY

      Under Rule 39(b) of the Federal Rules of Civil Procedure, Plaintiff

EllenaDamarr-Faruq hereby demands a trial by jury as to all issues.




                                    M C ILWAIN LAW FIRM
                                    Attorneys for Plaintiff,
                                    Ellena Damarr-Faruq



                                    BY:   Tim McIlwain         ,
                                       Timothy J. McIlwain, Esq.

Dated: May 27, 2021




                                      11
